Citation Nr: 1203922	
Decision Date: 02/02/12    Archive Date: 02/13/12

DOCKET NO.  05-10 765A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to an increased evaluation in excess of 10 percent for residuals of a gunshot wound to the left upper extremity with paresthesia, weakness, and limitation in extension of the left elbow and forearm.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The Veteran served on active duty from October 1966 to October 1969 and from December 1969 to December 1972.  He is a recipient of the Purple Heart.

This matter comes before the Board of Veterans' Appeals  (Board) on appeal from an April 2004 rating determination of a Regional Office (RO) of the Department of Veterans Affairs (VA) in Columbia, South Carolina.

The Veteran testified before the undersigned Veterans Law Judge at a videoconference hearing in August 2007; a transcript of that hearing is associated with the claims folder. 

The issue before the Board today was remanded in September 2007 and February 2010 for further evidentiary and procedural development.  As discussed below, the Board finds that there was not substantial compliance with its February 2010 remand; thus, it may not proceed with a decision at this time.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

As indicated in the Introduction, this claim was most recently remanded in February 2010.  Unfortunately, the ordered development remains to be completed.  Accordingly, another remand is regretfully required.  Stegall v. West, 11 Vet. App. 268 (1998).

As mentioned by the Board in February 2010, at which time a complete recitation of the facts of this matter were documented, previous efforts to medically evaluate the current severity of the Veteran's service-connected gunshot wound residuals to the left upper extremity with paresthesia, weakness, and limitation of extension of the left elbow and forearm had been determined to be inadequate.  The Board in February 2010 concluded that the current results as to limitation of motion of the Veteran's left forearm/elbow were not clear, and therefore required an addendum opinion to be sought from the VA examiner who conducted a May 2009 VA examination.  

As part of the February 2010 remand, the following development was ordered:

1.  Return the claims file, including a copy of this remand, a copy of the rating criteria contained in 38 C.F.R. § 4.71a, Diagnostic Codes 5206 and 5207, and a copy of the elbow range of motion picture provided in 38 C.F.R. § 4.71a, Plate I, to the May 2009 VA examiner.  Following a review of his May 2009 examination report, September 2009 addendum, the copy of the rating criteria contained in 38 C.F.R. § 4.71a, Diagnostic Codes 5206 and 5207, and the copy of the picture provided in 38 C.F.R. § 4.71a, Plate I, the VA examiner should clarify the range of motion findings provided for flexion and extension of the Veteran's left elbow/forearm.  The Board observes that when the current findings are viewed in light of current diagnostic criteria, such findings indicate that testing for additional limitation of motion due to repetition, pain, fatigue, or weakness resulted in improved range of motion.  However, the examiner used language, namely, 'diminished,' which suggests a decrease in the Veteran's range of motion of the left forearm/elbow.  The VA examiner should review his findings as discussed in previous examination reports and addendums and, if possible, explain these results in terms of range of motion findings which contemplate flexion from zero degrees to 145 degrees and extension from 145 degrees to zero degrees (see 38 C.F.R. § 4.71a, Plate I).  The examiner should also discuss whether the results of the May 2009 examination demonstrate any additional loss of motion as a result of pain, weakness, fatigue, and/or repetition; any additional loss should be expressed in terms of the loss of degrees in range of motion testing.  If the examiner is unable to provide range of motion findings regarding the Veteran's forearm/elbow flexion and extension which comports with the diagnostic criteria, then he should state so.  (emphasis added).

The VA physician who conducted the May 2009 examination of the Veteran supplied the requested addendum in May 2010.  While he sought to clarify what in fact were accurate left elbow range of motion findings, he clearly did not "discuss" whether the results of the May 2009 examination demonstrated "any additional loss of motion as a result of pain, weakness, fatigue, and/or repetition."  Stegall.

When evaluating musculoskeletal disabilities, VA must, in addition to applying schedular criteria, consider granting a higher rating in cases in which the Veteran experiences functional loss due to limited or excess movement, pain, weakness, excess fatigability, or incoordination (to include during flare-ups or with repeated use), and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40 , 4.45 (2009); DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).

The VA examiner who supplied the May 2010 addendum, supplied another addendum in November 2010.  He again attempted to clarify the sought after left elbow flexion and extension range of motion findings.  Unfortunately, the physician once again did not supply sufficient medical findings to enable the Board to conduct an adequate DeLuca evaluation.  Specifically, again, the physician did not "discuss" whether any additional left elbow loss of motion was present as a result of pain, weakness, fatigue, and/or repetition.  Stegall.  The Board also parenthetically observes that while the VA physician as part of his May and November 2010 addendums implied that he had "seen" the Veteran in May 2010, no contemporaneous examination findings are present.

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA addendums obtained in this case are not adequate, as they failed to provide medical information needed to address the rating criteria relevant to this case.  It seems to the Board that under the circumstances, that the Veteran should be afforded an appropriate examination, to be conducted by a medical professional who has not previously examined the Veteran.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should schedule the Veteran for a new VA orthopedic examination.  The claims file, including a copy of this REMAND, a copy of the rating criteria contained in 38 C.F.R. § 4.71a, Diagnostic Codes 5206 and 5207, and a copy of the picture provided in 38 C.F.R. § 4.71a, Plate I, must be made available to the examiner for review, and the examination report should reflect that the claims folder was reviewed in connection with the examination.  After reviewing the entire record, examining the Veteran, and performing any medically indicated testing, the examiner should provide specific findings as to the range of motion of the Veteran's left forearm/elbow.  Any pain during range of motion testing should be noted, and the examiner should accurately measure and report where any recorded pain begins and ends when measuring range of motion (with and without repetition).  He/she should also note whether there is any objective evidence of weakness, excess fatigability, and/or incoordination associated with the Veteran's left elbow/forearm disability.  If observed, the examiner should specifically comment on whether the Veteran's range of motion is affected, and if possible, provide the additional loss of motion in degrees.  The examiner should also indicate whether there is any abnormality of the elbow, including evidence of ankylosis or flail joint.

2.  The RO/AMC must notify the Veteran that it is his responsibility to report for a scheduled VA examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. § 3.655 (2011).

In the event that the Veteran does not report for the examination, documentation should be obtained which shows that notice scheduling the examination was sent to the last known address.  It should also be indicated whether any notice that was sent was returned as undeliverable.

3.  The RO/AMC should ensure that the requested action has been accomplished (to the extent possible) in compliance with this REMAND.  If any of the ordered action is determined to have not been undertaken or to have been taken in a deficient manner, the RO should take appropriate corrective action. 

4.  Thereafter, the RO/AMC, following its conducting any additional development of the evidence seen as appropriate, should readjudicate this issue in light of all the evidence on file.  If the benefit sought on appeal remains adverse to the Veteran, he and his representative should be provided with a Supplemental Statement of the Case (SSOC) which includes a summary of any additional evidence submitted, applicable laws and regulations, and the reasons for the decision.  They should then be afforded an applicable time to respond thereto. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


